Title: To George Washington from William Hamilton, 17 March 1792
From: Hamilton, William
To: Washington, George



Dear Sir
The Woodlands [Philadelphia County, Pa.]17th March 1792

I will with great pleasure forward you on Monday whatever is in my power of the kinds of plants you desire & will prepare them in the best manner for the voyage.

The time being short, I am uncertain at what time of the day they may be ready. You need not therefore send for them. I will have them deliver’d at your House in the course of it. With the most perfect respect & sincerest regard I am dear Sir Your most obedt humble servt

W. Hamilton

